Title: From George Washington to Thomas Sim Lee, 10 July 1781
From: Washington, George
To: Lee, Thomas Sim


                  Sir
                     
                     Head Quarters near Dobb’s ferry 10th July 1781
                  
                  I have the honor to acknowledge the receipt of your Excellency’s favor of the 29th June.  It is with very great satisfaction I observe the proceedings of the General Assembly of your state which you have been pleased to communicate to me The exertions of that Legislature have heretofore been laudable and I am exceeding glad to see the same spirit still prevailing—For my own part I have not a Doubt but that if the states were to exert themselves with that spirit and vigor which might reasonably be expected at this favorable period they might not only drive from the Continent the remains of the british force now among us but obtain to themselves their Independance with the enjoyment of Peace Liberty and happiness to their numerous Inhabitants—an event which you will be assured I most ardently wish—I have the honor to be with perfect respect & Esteem Yr Excellency’s most obedient Servant
                  
                     Go: Washington
                  
               